Citation Nr: 1241566	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-18 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2011, the Board remanded the appeal for additional development.  There was substantial compliance with the remand directives and the case has been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, but it is not manifested by total occupational and social impairment.  

2.  The Veteran is service-connected for PTSD, evaluated as 70 percent disabling, and for diabetes, evaluated as 20 percent disabling, for a combined evaluation of 80 percent.

3.  The Veteran meets the schedular requirements for a total disability rating based on individual unemployability, however, the preponderance of the evidence is against finding that his service-connected disabilities alone preclude him from obtaining or maintaining any form of substantially gainful employment that is consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher, PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).
 
2.  The criteria for a total rating for compensation based upon individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  This letter also provided notice how VA assigns disability ratings and effective dates.  The Veteran was notified of applicable rating criteria and regulations throughout the appeal period.  The appeal was most recently readjudicated in the July 2012 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  In July 2011, the RO requested records from the Social Security Administration.  Response received indicates that there were no medical records.  In October 2011, the RO notified the Veteran that the Social Security Administration did not have any records.  The Veteran responded, indicating that he did not file for Social Security disability benefits.  In November 2011, a formal finding of unavailability was completed.  

The Veteran was provided VA psychiatric examinations in June 2009 and August 2011, and a VA diabetes examination in June 2012.  A VA social and industrial survey was conducted in August 2011.  The examinations of record are sufficient for rating purposes and further examination is not warranted.  

In August 2012, the Veteran indicated he did not have any further information or evidence to submit.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Factual Background

A February 2004 private psychiatric evaluation report noted that the Veteran suffered from chronic, severe PTSD.  The Veteran reported that he was currently on workman's compensation because of an on-the-job injury but planned to return to work when his injury improved.  The physician stated that the Veteran was severely compromised in his ability to sustain social relationships and in his ability to sustain work relationships.  The physician considered the Veteran permanently and totally disabled and unemployable.  A global assessment of functioning score of 35 was assigned. 

In a May 2004 rating decision VA granted entitlement to service connection for PTSD and assigned a 50 percent evaluation from February 26, 2004.  Thereafter the appellant did not perfect a timely appeal.

In March 2009, the Veteran submitted a claim for increase and for individual unemployability benefits.  He reported last working full time in January 2009 as a truck driver.  He reported occupational experience as a truck driver, and that he had completed high school.

In June 2009, the Veteran underwent a VA PTSD examination.  He reported an increased symptoms since 2004.  He reported having greater difficulty with anxiety, depression, self-isolation, and ability to work, leading him to stop work earlier that year.  He also reported anger, irritability issues, decreased energy and trouble sleeping.  He reported seeing a private psychiatrist every six months for medication management which was somewhat helpful.  The Veteran lived with his spouse.  He was able to take care of himself, but otherwise did very little except for occasionally doing some chores.  He denied having any leisure activities and stated that he did not leave the house except for mandatory things like doctor appointments.  He reported the quality of his marriage had decreased because of self-isolation, lack of desire to participate in social activities as a couple, anger, and irritability.  The examiner opined that the Veteran opined was having moderate to severe impairment in social, occupational, recreational and familial adjustment.  

Mental status examination revealed no signs of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias, other than some social phobia associated with PTSD.  He had mild to moderate insomnia.  He denied crying spells, suicidal or homicidal ideation, panic attacks or substance abuse.  His intellectual capacity was grossly intact, although he complained of some difficulty with focusing, attention and concentration.  Insight and judgment were superficial but adequate.  The diagnosis was posttraumatic stress disorder, with associated depression.  A Global Assessment of Functioning score of 40 was assigned.  The examiner noted that the Veteran appeared to have major impairment in both social and occupational functioning and that his current level of functioning was dependent upon continuing psychotropic medication.  

With regard to employment, the Veteran reported that he stopped working in January 2009.  He had been working part time as a truck driver and reported that he had missed about two or three weeks of work because of increasing symptoms.  The examiner stated that the Veteran would be having major issues in occupational reliability and productivity.  The examiner opined that the appellant might be employable in a situation that was extremely low stress, isolated and with little in the way of interpersonal demands.  The examiner opined, however, that, "in most job settings he would be, at least as likely as not, [...]unemployable."  

Records from Goldsboro Psychiatric Clinic show ongoing medication management for PTSD.  Records from this facility include various patient assessments dated through June 2009.  These assessments indicate that the Veteran suffered  from nightmares, flashbacks, panic, and hypervigilance.  They showed that the Veteran socializes only rarely or not at all and suggest memory problems.  The symptom checklist indicated numerous symptoms, such as anger, sadness, depression, and mood swings approximately 25 percent or more of the time.  They also noted various hallucinations.  The assigned Global Assessment of Functioning scores were consistently reported as 50 on the associated treatment plans.  

In July 2009, the RO continued the 50 percent evaluation assigned for PTSD and denied entitlement to a total rating based on individual unemployability.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

A June 2010 progress note from Goldsboro indicated that the Veteran continued to have nightmares twice a month but his depression was under control.  A March 2011 note showed continued complaints regarding combat nightmares, panic attacks and flashbacks.  His depression was reportedly better.  The assigned global assessment of functioning score was 45.  

A June 2011 note indicates the Veteran was having nightmares and flashbacks 3-4 times a week, and panic attacks 2-3 times a week.  

The Veteran participated in a VA social and industrial survey in August 2011.  The examiner noted that the appellant was neatly dressed and well groomed.  He was cooperative, but had a flat affect, was withdrawn, and had a sad mood.  The appellant reported taking various psychotropic medications.  The Veteran stated that he was then married for the second time, but he had good interaction with a son from his first marriage and he talked to his daughter on the telephone.  He reported a having a good relationship with his current wife and with his step daughters.  He denied social relationships but started bowling recently.  The Veteran reported having difficulty sleeping at night, and that he suffered from drenching sweats and nightmares.  On a typical day, he reported watching TV, sleeping, and playing online games.  He stated that he bowled weekly.  Regarding industrial adjustment, he reported having various occupations over the years with no significant breaks in employment.  He accepted early retirement in 2009.  The Veteran did report that he had been experiencing mental health difficulty while driving the moving van and he found it difficult to transition to a computerized inventory.  

On mental status examination, the Veteran endorsed being preoccupied with health issues and having an inability to recall events or concentrate on things.  He also expressed suicidal ideation in February 2011 with a plan.  His wife intervened and he then contracted for safety.  He denied present suicidal ideation.  He also endorsed vague audiovisual hallucinations.  The assigned global assessment of functioning score was 40.  He was considered competent to handle his financial affairs.

Regarding employment, the social worker stated:

[The Veteran] has had several employments over the past 41 years of which he has compensated and overcompensated to maintain because of his sense of duty and obligation to provide for his family.  Additionally, his work has been mental stabilizer for him in that it has maintain[ed] his focus.  He has greater difficult[y] as a result of unemployment [because] he is not (sic) longer afforded personal interaction with co-worker and work related events.  He experiences greater mood swing and suffers bouts of hopelessness related to his self-worth and feelings of inadequacy.  

Regarding social functioning, the social worker indicated that the Veteran's social relationships and interactions were limited to his wife and adult children and that his life for some time has consisted of just family.  

The Veteran underwent a VA PTSD examination in August 2011.  He reported that he had been married for 29 years and they both stated that they had a good relationship.  The Veteran, however, recently acknowledged to his wife that he had been unfaithful and this had been a significant stressor.  They had been trying to improve their communication and to spend more quality time together.  They reportedly went bowling once or twice a week and participated in a summer bowling league.  They also enjoyed going to the movies.  The Veteran reported having close relationships with his children and that he saw most of them weekly.  He also enjoyed spending time with his grandchildren.  He denied having close relationships outside of his family, and offered that he spent most of his time watching TV and playing online games.  

The Veteran reported that he retired or was laid off in 2009.  He reported increased memory problems at work, but denied other problems.  He got along with others and got his work done.  Both the appellant and his spouse described the Veteran as a "workaholic."  He had not looked for work since leaving his recent jobs.  He believed that his PTSD symptoms had worsened since retirement because he had more time to think.  The appellant stated that he did not want to find another job because at his age he believed that he should relax and enjoy not working  

The Veteran was diagnosed with PTSD and depressive disorder, not otherwise specified.  The examiner summarized the Veteran's level of disability as "occupational and social impairment with reduced reliability and productivity."  The examiner indicated that the Axis I diagnoses were mutually aggravating conditions and impairment caused by each condition could not be separated without resort to mere speculation.  The examiner noted the following symptoms related to the Veteran's diagnoses: depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

The Veteran completed psychiatric testing but the elevated scores raised concerns about malingering.  Due to concerns about the validity of the tests, it was not possible to determine the exact level of functioning without resort to mere speculation.  It was the examiner's best estimate that the true Global Assessment of Functioning scale score lies somewhere between 45 and 60.  

Regarding employment, the examiner stated it was his opinion that:

[I]t is less likely than not that the psychiatric disability alone, regardless of the appellant's age or other disorders, renders him unemployable.  Despite concerns about possible symptom[] exaggeration, the [V]eteran described having relatively few problems at his last place of employment.  Concentration and memory appeared to be a problem for him, but he denied significant problems getting along with others or attending work consistently.  He states that symptoms have worsened since his last exam and he contends that his symptoms cause him to spend most of his time alone at home watching tv or sleeping.  However, he does not evidence problems with impulse control that would interfere with work relationships.  He prefers to spend time by himself but has demonstrated the ability to maintain adequate working relationships, when needed.  He also seems to function better when working or otherwise busy with other activities.  Although there is not enough evidence to support the [V]eteran's claim for total impairment, there is evidence of moderate to severe social and occupational impairment.  

The Veteran underwent a VA diabetes examination in January 2012 following which the examiner opined that the appellant's diabetes did not prevent him from obtaining gainful employment.  The examiner noted that the Veteran's diabetes was well controlled and there was no documented evidence of any diabetic complications that would result in him not being able to work.  The appellant was able to maintain activities of daily living, ambulates independently, and he did not suffer from a vision loss that has prevented driving or problems with communication or interacting with others as it relates to his diabetes.  

Analysis

In his August 2009 notice of disagreement, the Veteran argued that there were only two lawful options: (1) grant a 70 percent evaluation for PTSD and individual unemployability; or (2) grant a schedular 100 percent evaluation for PTSD.  

Evaluation for PTSD

The Veteran contends that the 50 percent evaluation currently assigned for PTSD does not adequately reflect the severity of his disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes that not all, or even some, of the symptoms cited in Diagnostic Code 9411 are required to support a particular evaluation.  Id.   

The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) 47.  

As noted, the Veteran contends that a 100 percent schedular evaluation, or at a minimum, a 70 percent evaluation should be assigned.  Evidence of record clearly does not show total occupational and social impairment.  The Veteran's impairment due to posttraumatic stress disorder has consistently been described as between moderate and severe.  The preponderance of the most probative evidence does not reveal competent and credible evidence of an impairment due to posttraumatic stress disorder that is consistent with a 100 percent evaluation.  Simply put, there is no evidence of a gross impairment in thought processes or communication.  The appellant does not suffer from persistent delusions or hallucinations.  The Veteran's behavior is not grossly inappropriate behavior, and he is not in persistent danger of hurting self or others.  There is no evidence that he has an intermittent inability to perform activities of daily living, to include maintaining minimal personal hygiene.  He is not disoriented to time or place.  While the appellant has some memory loss, he can recall the names of close relatives, his occupation, and his own name.

In considering whether a 70 percent evaluation is warranted, the Board acknowledges the various Global Assessment of Functioning scores of record, but notes that these scores are not determinative by themselves and are only part of the relevant evidence for consideration.  Thus, a low Global Assessment of Functioning score does not necessarily equate to a high disability rating.  

The Board also acknowledges the severity of symptoms as documented in the private medical records, to include reports of audiovisual hallucinations.  The Board, also notes that the appellant in 2011 reported a history of suicidal ideation, to include a need to contract for safety.  Further, the August 2011 examiner found moderate to severe social and occupational impairment.  While there is no evidence of impaired impulse control, near continuous panic or depression affecting his ability to work independently, and no evidence of illogical speech, the provisions of 38 C.F.R. § 4.7 require that when there is a question as to which of two evaluations apply, VA must assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  While there is clear evidence that the Veteran is not working due to personal choice, on balance, the Board will resolve reasonable doubt in the appellant's favor and grant a 70 percent rating for posttraumatic stress disorder.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  That is, the assigned 70 percent evaluation considers the Veteran's level of social and occupational impairment due to his PTSD and associated symptoms, and a higher schedular evaluation is available when the disability picture more nearly approximates a greater level of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   

Total rating based upon individual unemployability

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling, and for type 2 diabetes, evaluated as 20 percent disabling.  His combined evaluation is 80 percent.  Hence, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability.  That fact, however, is not determinative, and VA must address whether the appellant's service connected disorders alone preclude all forms of substantially gainful employment that are consistent with his education and occupational experience.  38 C.F.R. § 4.16.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In his March 2009 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time in January 2009.  He reported that he was not working because his nerves had gotten worse and that he was unable to work due to his PTSD.  He had not tried to obtain employment since that time.  He reported completing four years of high school.  

Information from the Veteran's last employer indicates that he worked for them as a truck driver from April 1995 to January 2009.  He had not lost any time due to disability during the 12 months preceding his last date of employment and no concessions were made by reason of disability.  Significantly, the reason for the appellant's termination was not symptoms of posttraumatic stress disorder and/or diabetes, but rather it was because he was  laid off.  

While the Veteran reports that he was unable to work due to PTSD, the preponderance of the evidence indicates that he voluntarily retired.  Significantly, he has freely admitted that he has not tried to obtain employment since retiring and apparently he does not want to find another job stating that he now wants to relax.  

The Board acknowledges the February 2004 private evaluation that indicates the Veteran was permanently and totally disabled and unemployable.  Considering that the Veteran was able to maintain gainful employment until January 2009, the Board does not consider this statement probative.  

The Board also considered the June 2009 examiner's statement that the Veteran might be employable in a low stress situation but that he would at least as likely as not be unemployable in most job settings.  This opinion appears to be largely based on the Veteran's reports that he had to stop working due to PTSD symptoms.  That report is not consistent with the preponderance of the evidence of record.  For example, information from his employer does not corroborate his statements that he missed two to three weeks of work over the last year due to anxiety, etc.  Hence, the probative value of the June 2009 opinion is reduced.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).   

The Veteran's service-connected disabilities, i.e., PTSD and diabetes, certainly cause some occupational impairment but impairment is contemplated in the ratings currently assigned.  Van Hoose.  (The assignment of a compensable rating itself is recognition that industrial capabilities are impaired).  

On balance the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone preclude him from obtaining or maintaining substantially gainful employment, even when his disabilities are assessed in the context of subjective factors such as his occupational background.  Indeed, the evidence shows that the Veteran appears to have functioned better when working and the August 2011 examiner did not consider his PTSD symptoms severe enough to render him unemployable.  The evidence further shows that the Veteran's diabetes is well-controlled and does not prevent him from working.  

Referral for extraschedular consideration is not warranted and the claim is denied.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted subject to the laws and regulations governing monetary benefits.

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


